DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, 12-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0252985 A1 (hereinafter “Zhu”) in view of U.S. Publication No. 2016/0104019 A1 (hereinafter “Todeschini”).
Regarding claim 1, Zhu discloses a system comprising: 
a processor ([0350], ll. 10-12, “the hardware platform comprises: at least one, but preferably multiple high speed dual core microprocessors”); 
at least one terminal ([0029], ll. 4-5, “digital imaging-based self-checkout system for use in retail point-of-sale;” FIG. 1, point-of-sale (POS) station 1); 
an item scanner (FIG. 1, omni-directional image capturing and processing based bar code symbol reading system 10) deployed at one of the at least one terminals (FIG. 1 depicts bar code symbol reading system 10 integrated into POS station 1), the item scanner including at least one camera and a co-located (FIG. 5B, image formation and detection subsystem 40 and motion/velocity detection subsystem 49; [0042], ll. 7-8, “capture omni-directional views of objects passing through a 3D imaging volume”); 
at least one memory ([0351], l. 2, “memory”) with instructions stored thereon that are executable by the processor with regard to data processing activities to control each of the at least one terminals ([0351], ll. 1-2, “a three-tier software architecture that can run upon the computing and memory architecture platform;” FIGS. 6I, 6H’, 7H, 8I, and 9H each show variations of the software architecture for controlling the terminals), the instructions executable with regard to a first terminal to perform data processing activities comprising: 
receiving a ([0237], ll. 10-15, “the Object Motion/Velocity Detection State of operation is supported at the respective coplanar illumination and imaging stations using its local control subsystem and locally provided DSP-based image and/or signal processors (i.e. subsystem 49) to compute object motion and velocity data”); 
determining further data processing activity to perform or initiate based on a current state of the first terminal and the received (FIG. 6F1 is a state machine diagram representing the state of operations in the terminal. According to the diagram, whether or not an object is detected in a 3D imaging volume space determines transition to another state, which is the bar code reading state); and 
performing or initiating the determined further data processing activity (FIG. 6F1, when an object is detected, then the state changes to a bar code reading state where the bar code of an object is read and if successful, then then transmitted to a host).
Zhu fails to expressly disclose time-of-flight sensor that operates to measure .
However, Todeschini teaches time-of-flight sensor that operates to measure  ([0040], ll. 5-9, “A time-of-flight camera (ToF camera) is a range imaging camera system that resolves distance based on the known speed of light, measuring the time-of-flight of a light signal between the camera and the subject for each point of the image”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a time-of-flight (ToF) camera, as taught by Todeschini ([0040]), in Zhu’s invention as a modification to Zhu’s LIDAR for object motion/velocity sensing. One would have been motivated to modify Zhu’s invention, by incorporating Todeschini’s invention, because it is an obvious application of a known technique to a known device, since a ToF is a type of LIDAR (see Todeschini, [0040]) and Zhu utilizes a LIDAR for the object motion/velocity sensing (see Zhu, [0171]).
Regarding claim 2, Zhu and Todeschini disclose all of the limitations of claim 1, as outlined above. Additionally, Todeschini discloses wherein the TOF sensor includes an infrared laser to measure the distance ([0040], ll. 9-11, “The time-of-flight camera is a class of scannerless Light Detection And Ranging (“LIDAR”) systems, in which an entire scene is captured with each laser or light pulse;” [0042], “infrared (“IR”) emitter.” Note, Zhu describes in [0240] visible laser diodes, infrared laser diodes, visible LEDs, and infrared LEDs as obvious variants of acceptable illuminations). The same rationale of claim 1 applies to claim 2.
Regarding claim 3, Zhu and Todeschini disclose all of the limitations of claim 1, as outlined above. Additionally, Zhu discloses wherein the determined further data processing activities includes removing the first terminal from a dormant mode to an active mode when the measured distance is within a threshold ([0061], ll. 3-5, “bar code symbol reading system having a very fast wakeup from sleep mode-ready to scan first item;” FIG. 6F1 depicts activating the bar code reading state only when an object is detected; FIG. 2 depicts the 3D imaging volume 16 for which an object is to be detected in for bar code symbol reading. Note, the threshold distance being a distance detected within the 3D imaging volume 16).
Regarding claim 4, Zhu and Todeschini disclose all of the limitations of claim 1, as outlined above. Additionally, Zhu discloses wherein the determined further data processing activity includes resetting a timeout period, expiration of which initiates data processing to place the first terminal in a dormant mode ([0061], ll. 3-5, “bar code symbol reading system having a very fast wakeup from sleep mode-ready to scan first item;” FIG. 6F1 depicts activating the bar code reading state only when an object is detected and resetting back to the initial detection state with the other states deactivated if the reading is unsuccessful or data transfer is completed; [0331], ll. 1-6, “upon failure to read at least 1D or 2D bar code symbol within a predetermined time period (from the time an object has been detected within the 3D imaging volume), the local control subsystem 50 reconfigures the coplanar illumination and imaging station to its Object Motion and Velocity Detection State.” Note, the predetermined time period is the timeout period that is counted upon detecting an object and because it is initiated upon detection, the timeout period is reset upon every object detection).
Regarding claim 5, Zhu and Todeschini disclose all of the limitations of claim 4, as outlined above. Additionally, Zhu discloses wherein when the first terminal is in the dormant mode, at least one camera of the item scanner of the first terminal continues capturing images that are provided to the processor for image processing ([0061], ll. 3-5, “bar code symbol reading system having a very fast wakeup from sleep mode-ready to scan first item;” FIG. 6F1 depicts the stations in the object motion/velocity detection state, where images are continuously captured for detecting motion or velocity. Note, Todeschini builds upon Zhu’s LIDAR with distance also being determinable from an image captured and processed).
Regarding claim 6, Zhu and Todeschini disclose all of the limitations of claim 5, as outlined above. Additionally, Zhu disclose wherein the image processing of an image received from the item scanner while the first terminal is in the dormant state includes at least one of motion detection processing and image recording ([0237], ll. 10-15, “the Object Motion/Velocity Detection State of operation is supported at the respective coplanar illumination and imaging stations using its local control subsystem and locally provided DSP-based image and/or signal processors (i.e. subsystem 49) to compute object motion and velocity data”).
Regarding claim 7, Zhu and Todeschini disclose all of the limitations of claim 1, as outlined above. Additionally, Zhu discloses the data processing activities further comprising: reading a product identifier of an item included within an image from a camera of the product scanner ([0082], ll. 2-4, “a high performance image capturing and processing checkout scanner that can meet the emerging needs of retailers to scan PDF and 2D bar codes for age verification and produce items;” FIG. 6F1 discloses capturing an image and reading a bar code of an object).
Regarding claim 10, the limitations of are all present in claim 1. Therefore, the same rationale of claim 1 applies equally as well to claim 10.
Regarding claim 12, the limitations are the same as in claim 3. Therefore, the same rationale of claim 3 applies equally as well to claim 12.
Regarding claim 13, the limitations are the same as in claim 4. Therefore, the same rationale of claim 4 applies equally as well to claim 13.
Regarding claim 14, the limitations are the same as in claim 5. Therefore, the same rationale of claim 5 applies equally as well to claim 14.
Regarding claim 15, the limitations are the same as in claim 6. Therefore, the same rationale of claim 6 applies equally as well to claim 15.
Regarding claim 16, the limitations are the same as in claim 7. Therefore, the same rationale of claim 7 applies equally as well to claim 16.
Regarding claim 19, Zhu discloses a method comprising:
reading a product identifier of an item presented to a product scanner of a Point-of-Sale (POS) terminal ([0029], ll. 2-5, “omni-directional image capturing and processing based bar code symbol reading system in the form of a tunnel-type digital imaging-based self-checkout system for use in retail point-of-sale environments;” FIG. 6F1, the state “Station(s) Enter Image Capture / Bar Code Reading State” is the event for reading the bar code symbol of a detected object);
receiving a ([0237], ll. 10-15, “the Object Motion/Velocity Detection State of operation is supported at the respective coplanar illumination and imaging stations using its local control subsystem and locally provided DSP-based image and/or signal processors (i.e. subsystem 49) to compute object motion and velocity data;” FIG. 5B depicts the image formation and detection subsystem 40 co-located with motion/velocity detection subsystem 49); and
performing data processing activity identified based on a current state of the terminal and the received (FIG. 6F1, when an object is detected, then the state changes to a bar code reading state where the bar code of an object is read and if successful, then then transmitted to a host).
Zhu fails to expressly disclose receiving a distance measurement from a Time of Flight (TOF) sensor.
However, Todeschini teaches receiving a distance measurement from a Time of Flight (TOF) sensor ([0040], ll. 5-9, “A time-of-flight camera (ToF camera) is a range imaging camera system that resolves distance based on the known speed of light, measuring the time-of-flight of a light signal between the camera and the subject for each point of the image”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a time-of-flight (ToF) camera, as taught by Todeschini ([0040]), in Zhu’s invention as a modification to Zhu’s LIDAR for object motion/velocity sensing. One would have been motivated to modify Zhu’s invention, by incorporating Todeschini’s invention, because it is an obvious application of a known technique to a known device, since a ToF is a type of LIDAR (see Todeschini, [0040]) and Zhu utilizes a LIDAR for the object motion/velocity sensing (see Zhu, [0171]).
Claim(s) 8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0252985 A1 (hereinafter “Zhu”) in view of U.S. Publication No. 2016/0104019 A1 (hereinafter “Todeschini”), and further in view of U.S. Patent No. 10,255,777 B1 (hereinafter “Soto”).
Regarding claim 8, Zhu and Todeschini disclose all of the limitations of claim 7, as outlined above. Zhu and Todeschini fail to expressly disclose wherein the further data processing activity to perform or initiate includes deactivating a security device associated with the item.
However, Soto discloses wherein the further data processing activity to perform or initiate includes deactivating a security device associated with the item (col. 1, ll. 62-67, “Point Of Sale (“POS”) systems include a tag deactivator embedded in a barcode scanner. During a purchase transaction, the barcode scanner scans a barcode affixed to the item, while the tag deactivator performs operations to detect a security tag in proximity thereto;” col. 4, ll. 38-41, “In some EAS detection systems, tag deactivators for AM tags are embedded in POS barcode scanners. The AM tags are deactivated as the respective items are passed over the POS barcode scanners”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have deactivated a security tag of an item, as taught by Soto (col. 4, ll. 38-41), in Zhu’ and Todeschini’s invention. One would have been motivated to modify Zhu and Todeschini’s invention, by incorporating Soto’s invention, to allow for a dynamic field reduction based on a measured distance between a tag (or item to which the tag is coupled) and a tag deactivator (Soto: col. 1, ll. 10-15) and additionally the presence of a tag is a well-known security measure for preventing theft that when applies to an object and scanner provides the predictability of enhancing security in a seamless way.
Regarding claim 17, the limitations are the same as in claim 8. Therefore, the same rationale of claim 8 applies equally as well to claim 17.
Regarding claim 20, the limitations are the same as those in claim 8. Therefore, the same rationale of claim 8 applies equally as well to claim 20.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0252985 A1 (hereinafter “Zhu”) in view of U.S. Publication No. 2016/0104019 A1 (hereinafter “Todeschini”), and further in view of U.S. Publication No. 2004/0065740 A1 (hereinafter “Mergenthaler”).
Regarding claim 9, Zhu and Todeschini disclose all of the limitations of claim 7, as outlined above. Additionally, Todeschini discloses receiving a second distance measurement from a second TOF sensor co-located with a second camera of the image scanner of the first terminal ([0040] describes a 3D scanner, inclusive of a “stereoscopy system two cameras with a known physical relationship” for obtaining depth values. Note, stereoscopy is a technology that can be applied to a known sensor, such as a TOF sensor. Furthermore, the combination relies on Zhu for disclosing the EAS environment, which includes multiple cameras in accordance with FIG. 6B and paragraph [0301]).
Zhu and Todeschini fail to expressly disclose the data processing activities further comprising:
calculating size factor data from the first and second distance measurements;
retrieving stored size factor data based on the product identifier;
comparing the calculated size factor data with the retrieved size factor data to determine if there is a size match within a threshold; and
performing exception processing when there is not a size match.
However, Mergenthaler teaches the data processing activities further comprising:
calculating size factor data from the first and second distance measurements (FIG. 1 depicts box 106 going through scanner 100 and determining the size with the scan windows 102 and 104. [0023] discloses determining width of beams based on a distance traveled and [0030] describes calculating the actual size of the object based on the beams from the scanning windows. Note, Todeschini is initially relied upon for describing multiple cameras determining distance that can be used in a similar way to Mergenthaler);
retrieving stored size factor data based on the product identifier ([0030], “expected size and shape information for the product associated with the bar code may be retrieved from the product database 218”);
comparing the calculated size factor data with the retrieved size factor data to determine if there is a size match within a threshold ([0030], “expected size and shape information for the product associated with the bar code may be retrieved from the product database 218, and this expected size and shape information may be compared against the actual size and shape information for the object presented.” Note, the threshold being the matching limiter); and
performing exception processing when there is not a size match ([0030], “If the size and shape information of the object presented does not match the expected size and shape information, a valid scan has not occurred, and a suitable error message may be prepared, notifying an operator that a mismatch occurred between the actual object presented and the object associated with the bar code that was scanned”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have compared the size of an object to an expected size, as taught by Mergenthaler ([0030]), in Zhu and Todeschini’s invention. One would have been motivated to modify Zhu and Todeschini’s invention, by incorporating Mergenthaler’s invention, to deter or detect fraudulent substitution of a bar code label for a lower priced product for a bar code label on a higher priced product presented in transaction ([0030]).
Regarding claim 18, the limitations are the same as those in claim 9. Therefore, the same rationale of claim 9 applies equally as well to claim 18.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0252985 A1 (hereinafter “Zhu”) in view of U.S. Publication No. 2016/0104019 A1 (hereinafter “Todeschini”), and further in view of U.S. Publication No. 2016/0012269 A1 (hereinafter “Kowalczyk”).
Regarding claim 11, Zhu and Todeschini disclose all of the limitations of claim 1, as outlined above. Zhu and Todeschini fail to expressly disclose wherein the TOF sensor includes an acoustic sensor to measure the distance.
However, Kowalczyk teaches wherein the TOF sensor includes an acoustic sensor to measure the distance ([0080], ll. 15-17, “The type of proximity sensor can vary including, but not limited to IR/photodiode, radar, LIDAR, stereo camera, motion sensing, structured light, acoustic, and the like”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used the time-of-flight of an acoustic wave for measuring the proximity of an object, as taught by Kowalczyk ([0080]), in Zhu and Todeschini’s invention. One would have been motivated to modify Zhu and Todeschini’s invention, by incorporating Kowalczyk’s invention, because it is an obvious substitution of one proximity sensor (e.g., LIDAR) with another (e.g., acoustic), both detecting a time-of-flight based on a property of emission (e.g., light and sound, respectively) and alternatively could be used in combination for improving accuracy within a short-range, where the acoustic wave has higher precision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481